Title: James Jones Wilmer to Thomas Jefferson, 10 [July] 1812
From: Wilmer, James Jones
To: Jefferson, Thomas


          Sir, Havre de Grace, June July 10h 1812.
          I do myself the honor of enclosing you a paper of the “Sun,” containing some matters communicated in this place, on the 4h Inst and is a conclusive correspondent, to an Address also delivered in this Town, on the 4h of last month. I did myself the honor to transmit you a copy of that work while at Baltimore; also a Copy was forwarded to the President of the U.S. who was pleased to express his approbation. With fervent aspirations for your continued felicity, I have the honor to be,
          Sir, Your most respl & very humble ServJames Jones Wilmer.
        